Title: From George Washington to David Waterbury, 14 July 1781
From: Washington, George
To: Waterbury, David


                  
                     
                     SirHead Quarters July 14th 1781
                  
                  I request you will move with your Corps on the New Rochel Road towards East Chester this Evening, so as to be at the last mentioned place by day break tomorrow morng.  You will then open a communication with the Army, by sending Parties to mile Square or Valentines Hill & receive further orders—I have mentioned the Object I have in veiw particularly to Major Humphrys, in confidence, I will therefore refer you to him.  I am Sir Your Most Obed. Servt.
                  
               